Citation Nr: 1719411	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-25 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with generalized anxiety.

2.  Entitlement to a compensable disability rating for multiple lipomas.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992 and from October 1993 to December 2001. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over the appeal was subsequently transferred to the RO in New York, New York.

The appeal was previously before the Board in November 2014, at which time it was remanded for further development.

In a November 2015 decision, the Board denied a compensable rating for multiple lipomas and remanded the issues of entitlement to an increased rating for PTSD and entitlement to a TDIU for further development.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted a Joint Motion for Partial Remand (JMR) filed by the parties, which requested that the Board's November 2015 decision be vacated and remanded, to the extent it denied entitlement to an increased rating for multiple lipomas.  The JMR also requested that those parts of the decision remanding the claim of entitlement to an increased rating for PTSD and entitlement to a TDIU not be disturbed.  

The Order called for the decision to be vacated and remanded because adequate reasons and bases were not given as to whether a Board hearing was warranted.  Specifically, the JMR noted that although the Veteran indicated that he did not desire a Board hearing on his June 2009 VA Form 9, he subsequently submitted a statement in November 2010 wherein he stated he "demand[ed] hearing anywhere anytime."  The parties agreed that the Board did not adequately discuss whether the statement in the November 2010 correspondence triggered the need for a Board hearing.  

In light of the instructions in the JMR, the Board sought clarification regarding whether the Veteran desired a Board hearing.  In an April 2017 memorandum, the Veteran's representative indicated that attempts to contact the Veteran had been unsuccessful, and requested that the Board take action to address the pending appeal.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702 (2016).

The Board also notes that the Court recently issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the U.S. Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  Here, however, as discussed in detail below, Diagnostic Code 7806, or any similar diagnostic code involving the use of corticosteroids, is inapplicable to the evaluation of the Veteran's lipomas.  Accordingly, this claim will not be affected by the resolution of VA's appeal in Johnson.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; flattened affect; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short and long-term memory; circumstantial, circumlocutory or stereotyped speech; impaired abstract thinking; disturbances of motivation and mood; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty establishing and maintaining effective relationships; without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  Throughout the entire period of the claim, the Veteran's multiple lipomas, while affecting the soft tissue and thus being considered deep, have not caused limited motion in an area or areas exceeding 6 square inches, resulted in separately compensable limitation of function, been painful on examination, or been unstable.

3.  For the entire period on appeal, the Veteran was engaged in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a compensable rating for multiple lipomas have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 7819 (2008).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Here, compliant notice was provided to the Veteran in letters sent in June 2007, February 2009, and October 2013.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and VA examination reports.  As noted above, the Board remanded this case in November 2014 and November 2015, in part, to obtain outstanding VA treatment records and VA examination reports dated from 2006 to the present.  Pursuant to the Board's remand instructions, the AOJ obtained updated VA treatment records and associated February 2013 VA examination reports with the record.  In light of the foregoing, the Board finds that there has been substantial compliance with its previous remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Board recognizes that it appears that the Veteran participated in a VA Vocational Rehabilitation and Education program in approximately 2001 and 2002, many years prior to the appeal period in question.  However, even while recognizing that it is "essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history" pursuant to 38 C.F.R. § 4.1, the Board finds that these records are not potentially relevant in the current appeal.  As an initial matter, these records pre-date the period of the instant appeal by over five years, and there are contemporaneous VA examinations of record that evaluated the severity of his conditions during that timeframe.  See April 2002 and July 2003 skin examinations; April 2002 psychiatric examination.  Moreover, given the Veteran's subsequent employment documented during the July 2003 VA examination (noting that the Veteran was working as a tennis instructor) and August 2005 VA examination (noting previous employment from December 2001 until September 2003 as a professional tennis instructor and current full-time occupation for the Department of Defense as a computer specialist for 1 to 2 years), it is not reasonably foreseeable that any Vocational Rehabilitation and Education records from the early 2000s would be potentially relevant to the appellate issue of his increased rating for lipomas and PTSD stemming from his 2007 claim, and by extension, his derivative TDIU claim.  Accordingly, VA is not obligated to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (explaining that "relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim).  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded VA examinations to evaluate his PTSD and lipomas in March 2009 and February 2013.  The Board finds that the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file or were otherwise informed of the relevant facts of the Veteran's medical history, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's lipomas and PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay evidence.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A. PTSD

The Veteran contends that he is entitled to a higher disability rating for his PTSD, which is currently assigned a 70 percent rating.

Legal Criteria

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  A veteran may only qualify for a given initial or increased rating based on mental disorder (psychiatric disability) by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

Factual Background

Turning to the evidence of record, a March 2006 VA treatment record shows that the Veteran reported nightmares, sweats, increased anger, mood swings, and poor sleep.  He reported that his energy was good and that he played tennis.  He denied a history of suicidal or homicidal ideation, auditory or visual hallucinations, and paranoia.  He reported a history of violence and physical fights, and he indicated that he had been arrested for assault.  He reported that he worked at West Point as a computer security manager.  On examination, he was cooperative, alert, and oriented.  His speech was increased and pressured.  He had tangential thought processes, with occasional flight of ideas.  His mood was anxious, and his affect was constricted.  There was no evidence of acute psychosis, and he had fair insight and judgment. 

An April 2006 VA treatment record shows that the Veteran was employed at West Point.  He reported anger, rage, anxiety, depression, poor sleep with nightmares, and olfactory hallucinations of burning bodies.  He denied suicidal or homicidal ideation, and he reported good concentration and memory.  On examination, he was causally attired and groomed, friendly, cooperative, alert, and oriented.  He related well and was in good contact with reality.  His speech was clear, and his thought processes were organized.  His affect was constricted, and his mood was anxious/depressed.  His memory and concentration were intact, and his insight and judgment were fair.  He was assigned a GAF score of 60.

A June 2006 VA treatment record shows that the Veteran reported that he "feels he has no family."  He reported that he was on his third marriage, and that his marriage was poor and he asked his wife for a divorce.  He indicated that his hobbies were computers and watching television.  He also reported that he played tennis, and "is an excellent player."  He reported that he was employed as a computer security manager, that his job performance history was excellent, and that he enjoys his work.  He also indicated that he had a relationship with his sister.  On examination, he was calm, cooperative, and oriented.  His speech was clear and goal oriented.  There was no evidence of acute psychopathology or aggressive self/other destructive ideations, plan or intent.  His memory and concentration were intact.  He was assigned a GAF score of 70.

A July 2006 VA treatment record shows that the Veteran reported too much stress at work.  He was assigned a GAF score of 70.

An October 2006 VA treatment record shows that the Veteran reported that he was given a termination letter at work, and that he was planning a divorce.  He was calm, cooperative, and oriented.  His speech was slightly pressured, but relevant and goal-oriented.  There was no evidence of acute psychopathology.  His affect was appropriate, and his mood was anxious/dysthymic.  His memory and concentration were intact, and he denied suicidal or homicidal ideation.  He was assigned a GAF score of 50.

A November 2006 VA treatment record shows that the Veteran was under stress at his job at West Point.  He indicated that he interviewed for a new position.  He reported that his marriage was presently stable. 

A January 2007 VA treatment record shows that the Veteran was pleasant, cooperative, alert, and oriented.  There was no evidence of psychotic symptoms or other aggressive ideations or tendencies.  His speech was clear, coherent, and goal-oriented.  No delusions were elicited, and he denied visual or auditory hallucinations and suicidal or homicidal ideation.  His affect was constricted, his mood was anxious, his memory and concentration were intact, and his insight and judgment were good.  He was assigned a GAF score of 70.

A February 2007 VA treatment record shows that the Veteran got a new job in Korea.  He reported that he felt very good and positive.  He was friendly, pleasant, alert, and oriented.  His speech was clear, relevant, and goal-oriented.  His affect was appropriate, his mood was euthymic, and his memory, concentration, insight, and judgment were intact.  He was assigned a GAF score of 75.

A June 2008 VA treatment record shows that the Veteran reported that he was employed as a security manager for computers at West Point.  He indicated that he lost his job in Korea.  On examination, the Veteran was oriented, his mood was anxious and labile, and his judgment and insight were fair.  The Veteran had normal psychomotor activity and good eye contact.  His speech was over-productive.  The Veteran denied suicidal or homicidal ideation, plan or intent, and he denied auditory or visual hallucinations.  No delusional material was evident.  The Veteran was assigned a GAF score of 55.

A July 2008 VA treatment record shows that the Veteran reported intrusive memories, flashbacks, and nightmares.  He indicated that he has "ups and down anger issues."  On examination, the Veteran was alert, cooperative, talkative, oriented in all spheres, and coherent.  There was no evidence of hallucinations or paranoid delusions, but the Veteran was hypervigilant and easily startled.  The Veteran denied suicidal/homicidal ideation and aggressive thoughts.  The Veteran's affect was mildly anxious, and his mood was described as variable depending on surrounding stimuli.  The Veteran's insight and judgment were fair. 
 
An August 2008 VA treatment record shows that the Veteran reported that his security clearance was revoked because of an off-base incident while in Korea.  He indicated that he was appealing.  The Veteran reported that his sleep was poor.  The Veteran also reported that "support comes from his family in the Philippines."  On examination, the Veteran was alert and angry, but cooperative.  His mood was anxious, and his affect was congruent and appropriate.  The Veteran's thought processes appeared intact.  There was no evidence of delusions, hallucinations, suicidal, homicidal ideation, or gross sensorial defects.  

An October 2008 VA treatment record shows that the Veteran reported experiencing anxieties over an employment dispute with West Point.  He reported that he was still on administrative leave.  He indicated that anxiety, stress, and anger were his main concerns.  He also reported periodic bouts of poor concentration and difficulty retaining information.  On examination, the Veteran was neat and coherent.  His mood was "more stable," and there were no signs of delusional thinking or psychosis.  He was oriented, and he denied suicidal or homicidal plans or ideation.  The social worker indicated that "[t]here are no psychiatric restrictions placed on [the Veteran].  He continues to live independently in the community and hopes to relocate to the Philippines, marry his girlfriend and continue to support her children."  The Veteran was assigned a GAF score of 65.  

A January 2009 VA treatment record shows that the Veteran reported that he was doing "ok."  He reported decreased depression, and he indicated that he had no difficulties sleeping.  On examination, he was pleasant and cooperative.  His mood was euthymic, his affect was appropriate and full range, and his thought processes were logical and goal-directed.  The Veteran denied suicidal or homicidal ideation or plan, and he verbalized no overt delusional thinking.  No obsessions or compulsions were elicited.  The Veteran's memory and concentration were intact, and his insight and judgment were fair.  He was assigned a GAF score of 65.

A February 2009 VA treatment record shows that the Veteran reported alleviation from emotional stress related to returning to work.  He indicated that he had been on administrative leave for two years, and hoped to be reinstated within the next six months.  The Veteran complained of depression, irritability, and nightmares.  

The Veteran was afforded a VA examination in March 2009.  The examiner indicated that he did not review the claims file, but he did review previous C&P exam, as well as VA treatment records.  The Veteran reported that he sleeps only a few hours a night due to nightmares based on his military experiences.  He also reported that he has difficulty expressing his feelings to others, he is often irritable and short-tempered, and he is easily distracted.  The Veteran indicated that he is easily distracted and often loses his train of thought.  He reported that he is wary of others and often scans his environment, and that he is very agitated by loud, unexpected noises.  The Veteran reported experiencing these symptoms on a daily basis, and he indicated that the symptoms are severe in nature.  The Veteran reported being arrested for a DUI while in Korea, but he denied being assaultive since his last examination.  He also denied suicide attempts.  The Veteran reported being employed as an information security officer for the Department of Defense.  He reported that he lost his security clearance after his arrest in 2007.  The Veteran reported that he typically has poor relationships with his supervisors and that he is very irritable and difficult to get along with in a work environment.  He reported that he was currently on paid leave and that he was unsure when he would be returning to work.  

The Veteran reported that he had been married three times and that all of the marriages ended in divorce.  He indicated that his wives all told him that he was irritable and short-tempered.  The Veteran admitted that he has always found it difficult to express his feelings to his wives.  The Veteran reported that he had no close friends and that he typically feels very anxious in social situations and would rather stay home.  The Veteran reported having panic attacks "from time to time."  The Veteran indicated that he had no hobbies and that he "spends a good deal of time by himself, brooding and watching television."  

On mental status examination, the Veteran was well-groomed and neatly attired.  His appearance indicated that he had no difficulty maintaining basic life skills.  The Veteran was straight forward in his responses.  He made good eye contact.  The Veteran was oriented in all three spheres.  His affect was anxious, and his mood was tense and sad.  The Veteran spoke in a normal voice, and his rate of speech was somewhat quicker than normal.  He was not tangential in speech and made no unusual utterances.  The Veteran displayed a moderate impairment in his short-term memory, and his long-term memory was fully intact.  The Veteran denied the presence of auditory and visual hallucinations, and no delusional material was elicited from the Veteran.  He also denied suicidal or homicidal ideation.  The Veteran appeared anxious throughout the interview, and he typically sat on the edge of his chair and vigorously rubbed his hands together.  He became particularly anxious when talking about his work-related difficulties.  The Veteran became sad and tearful when discussing how lonely his life was at the moment.  The Veteran admitted that he felt anxious and depressed a good deal of the time.  He reported that he finds it difficult to be in the company of others and typically keeps his feelings to himself.  The Veteran denied any ritualistic behavior that negatively impacted his day-to-day functioning.  

The examiner summarized the Veteran's psychosocial functioning as follows:

[T]he [V]eteran displays a severe deficit in social functioning.  He has no close friends and has lost contact with old acquaintances.  He has difficulty expressing his feelings to others.  He is often irritable and angry.  He feels anxious in most social settings.  He has no hobbies.  The [V]eteran is a very socially isolate individual who has no emotional connection to others at this time.

The examiner summarized the Veteran's occupational functioning as follows:

The [V]eteran has been on paid leave for over 18 months.  His current work assignment with the Department of Defense is tenuous.  The [V]eteran has a history of not getting along with co-workers and supervisors due to high levels of anxiety and anger.  It is the opinion of this writer that the [V]eteran displays a moderate deficit in vocational functioning.  

The examiner diagnosed the Veteran with PTSD, with panic attacks, severe, and assigned a GAF score of 40.  

An April 2009 VA treatment record shows that the Veteran reported that he was planning to visit his wife in the Philippines.  He appeared happier and confirmed that he felt better now that his life was improving.  On examination, the Veteran was alert, pleasant, and cooperative.  His mood was euthymic, and his affect was congruent and appropriate.  The Veteran's thought processes were intact, and there was no evidence of delusions, hallucinations, suicidal or homicidal ideation, or gross sensorial defects.  

A May 2009 VA treatment record shows that the Veteran reported that he spent three weeks in the Philippines visiting his fiancé and her children.  He indicated that he "had a great time."  On examination, the Veteran was alert, pleasant, and cooperative.  His speech remained pressured.  His mood was euthymic, and his affect was congruent and appropriate.  The Veteran's thought processes were intact, and there was no evidence of delusions, hallucinations, suicidal or homicidal ideation, or gross sensorial defects.  

A June 2009 VA treatment record shows that the Veteran reported that he had been reinstated as a computer specialist at West Point.  He indicated that he was happy to return to full employment.  The Veteran looked refreshed, less stressed, enthusiastic, and comfortable about his new duties.  He reported slight improvement in some PTSD symptoms, but he remained depressed.  He also reported that his nightmares had increased lately.  

A July 2009 VA treatment record shows that the Veteran reported employment tension with a supervisor. 
 
An October 2009 VA treatment record shows that the Veteran reported that things were going well, except for "blackouts," which he described as episodes of feeling faint, with heart pounding and mind racing.  The Veteran also reported that he disliked his job.  On examination, the Veteran was alert, pleasant, and cooperative.  His mood was euthymic, and his affect was congruent and appropriate.  The Veteran's thought processes were intact, and there was no evidence of delusions, hallucinations, suicidal or homicidal ideation, or gross sensorial defects.  

Later in October 2009, the Veteran reported a conflict at work with another employee, who confronted the Veteran and acted violently.  The Veteran reported that he "managed to contain himself, controlled his emotions and reported the incident to his boss who was not supportive enough."  The Veteran was assigned a GAF score of 50.

A December 2009 VA treatment record shows that the Veteran reported that he was still working at West Point, but was looking for a new job.  His present PTSD symptoms included: anxiety, difficulty expressing affection, few friends, nightmares, flashbacks, irritability (short-tempered), and hypervigilance.  On examination, the Veteran was alert, pleasant, and cooperative.  His mood was euthymic, and his affect was congruent and appropriate.  The Veteran's thought processes were intact, and there was no evidence of delusions, hallucinations, suicidal or homicidal ideation, or gross sensorial defects.  

A January 2010 VA treatment record shows that the Veteran reported no job-related difficulties in the past month.  He denied overt depression or anxiety, and he reported that his sleep was adequate.  Regarding PTSD symptoms, he reported infrequent episodes of anger, nightmares, and flashbacks.  The Veteran was calm, pleasant, and talkative.  

A March 2010 VA treatment record shows that the Veteran was noted to be "stable and working and happy with re-marriage."  He reported persistent PTSD symptoms "which he manages very well."  He was assigned a GAF score of 65.

An April 2010 VA treatment record shows that the Veteran reported reduced depression symptoms.  He indicated that his family was settling in New York.  He also indicated that previous tensions at work had diminished noticeably.  He indicated that he was "gaining their respect of his talents," and that his "boss compliments were inspiring."  

A June 2010 VA treatment record shows that the Veteran reported that he was in a new position as the manager of customer support and that he had ten people working for him.  The psychiatrist "noticed a difference in him, specifically that he is no longer angry most of the time."  

An August 2010 VA treatment record shows that the Veteran reported increased flashback episodes and problems with sleep.  He also reported several panic attacks during a two-week managerial seminar in Kansas City.  He indicated that he experienced an anxiety attack and abruptly left classes prematurely that afternoon in order to calm down.  The Veteran's mood was neutral, and "a somber, concerned, and sincere demeanor" was observed.  

A September 2010 VA treatment record shows that the Veteran reported that his home life "continues to go well."  He reported poor sleep, dreams, and occasional panic.  

A January 2012 VA treatment records shows that the Veteran reported ongoing PTSD symptoms of insomnia, nightmares, chronic anxiety, and occasional panic attacks.  He also reported chronic marriage difficulties and that he was unhappy at his job.  He denied current depression and suicidal ideation, intent, or plan.  On examination, the Veteran was alert, pleasant, and cooperative.  His mood was euthymic, and his affect was congruent and appropriate.  The Veteran's thought processes were intact, and there was no evidence of delusions, hallucinations, suicidal or homicidal ideation, or gross sensorial defects.  

A February 2012 VA treatment note shows that the Veteran reported being very busy at his job.  He reported trouble with sleep, but he "feels he is able to function fairly well and feels he does well at work."  He denied depressive symptoms or suicidal ideation.  

A September 2012 VA treatment note shows that the Veteran reported marital difficulties and depression.  He reported that he was contemplating divorce and that he was sick of his job.  

The Veteran was afforded a VA examination in February 2013.  The Veteran reported that he remarried in February 2010 and that he has three step-children.  He reported no other changes in his social life, except that he was not getting along with his present wife, and he was contemplating divorce.  The Veteran indicated that he continues to work with the Department of Defense at West Point.  He reported that he was unhappy with a female supervisor and was contemplating relocating and finding another job with the military.  The Veteran reported that he slept only a few hours a night due to dreams and nightmares.  He indicated that he has difficulty expressing his feelings to others, is often irritable and short-tempered, and is easily distracted and often loses his train of thought.  The Veteran reported poor short-term memory.  The Veteran stated that his symptoms were severe.  

The examiner noted the following PTSD symptoms: depressed mood, anxiety, panic attacks that occur weekly or less, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  

The examiner summarized the Veteran's level of occupational and social impairment as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner assigned a GAF score of 40 due to "[m]ajor impairment in several areas such as work, family relations, social, and depressed mood."  The examiner summarized as follows:

The [V]eteran displays a severe deficit in both social and vocational functioning.  These deficits are the direct result of trauma related symptoms associated with Post Traumatic Stress Disorder.  His trauma related symptoms have exacerbated since his last examination.  He is having difficulty adjusting to his family and social life.

A March 2013 VA treatment record shows that the Veteran reported poor sleep and anxiety, as well as a strained relationship with his wife.  He indicated that he "adores" his step-children.  The Veteran denied significant depression, crying spells, and suicidal/homicidal ideation.  He reported occasional anxiety, but he denied panic attacks.  He reported occasional hypervigilance and irritability, but less avoidance behavior.  He reported that his energy level was "fine."  He reported fair concentration.  He denied significant social withdrawal.  The Veteran indicated that he had psychosocial support from "[f]riends, and veterans, staff."  He indicated that he was looking forward to a summer vacation in the Philippines.  On examination, the Veteran was cooperative and casually dressed and groomed.  His speech was normal and spontaneous.  His mood was not depressed or anxious, and his affect was congruent and appropriate.  His thought processes were logical and goal-directed, with no evidence of a thought disorder.  His thought content was appropriate, future oriented, and hopeful, and there was no evidence of suicidal or homicidal ideation.  The Veteran's memory, attention, and concentration were grossly intact, and his insight and judgment were adequate.  The clinical impression was:

Today no evidence of severe depression/mania/severe anxiety/panic/agitation/psychosis.  No Si/Hi/Vi, plans or intent at present.  Has social support and he is future oriented.  Showing ability to cope with stressors, psychiatric and medical issues without acting out or using drugs or alcohol.  Seems to be coping w/ his problems and functioning without being dangerous to self or others in the community. 

A July 2013 VA treatment note shows that the Veteran reported marital difficulties.  He indicated that he was still working, but was on unpaid leave on Mondays due to sequestration.  He reported that he recently passed an examination in order to be certified for the position above his current position.  On examination, the Veteran was appropriately dressed and groomed.  His speech was pressured and "a tad loud."  His thought processes were linear and goal-directed, his associations were intact, his mood was angry, and his affect was congruent and appropriate.  He denied delusions, hallucination, and suicidal/homicidal ideation.  

An October 2013 VA treatment note shows that the Veteran reported problems with his wife and impaired sleep.  He reported having a "short temper," and feeling easily distracted and often losing his train of thought.  He also complained of short-term memory problems, but stated that he has no problem fixing/maintaining any of his work related computer systems.  He reported hyperstartle symptoms.  The Veteran indicated that although his symptoms are helped by medications, he still experiences these symptoms on a daily basis.  On examination, the Veteran was neatly, casually dressed, and adequately groomed.  He was cooperative with mostly good eye contact.  He spoke animatedly, but not pressured, and at times, he laughed nervously.  His mood was anxious, and his affect was supple and broad in range.  His thought processes were "mildly circumstantial, but eventually goal directed."  No delusions or hallucinations were elicited.  He was alert and oriented, and his insight and judgment were good.  

A January 2014 VA treatment record shows that the Veteran had a "good Christmas."  He reported a nervous feeling that went away after a few days, and he felt "back to his usual functioning."  He reported that he enjoys playing with his three step-children and being their father.  

A February 2014 VA treatment record shows that the Veteran's marriage was improved since his mother-in-law came to live with them.  He reported that he still has dreams and problems sleeping, but otherwise, "he feels fine."  He indicated that he was looking for jobs outside of New York.  On examination, the Veteran was cooperative, neatly dressed, and adequately groomed.  His mood was euthymic, and his affect was supple and broad.  His speech was clear, spontaneous, and talkative, but not pressured or loud.  His thought processes and content were normal, and his insight and judgment were good.  

A May 2014 VA treatment note shows that the Veteran reported marital difficulties.  He also reported that he broke his sobriety in the past month.  A mental status examination was normal.  The psychiatrist assessed that the Veteran "continues with PTSD symptoms, trouble sleeping, early am awakening.  Chronic marital conflicts, 'went out drinking to get drunk' once this past month.  Some sub-threshold hypomanic symptoms."

An August 2014 VA treatment note shows that the Veteran reported that things were "going ok."  During individual therapy in October 2014 and February 2015, the Veteran discussed "family issues."  Mental status examinations were normal.  

A February 2015 VA psychiatry note shows that the Veteran reported marital problems, but that they "can work them out."  He reported no panic/anxiety attacks.  On examination, the Veteran was neatly, casually dressed and adequately groomed.  He was cooperative, engageable, and related.  His mood was euthymic, and his affect was supple and broad in range.  His speech was clear, spontaneous, talkative, and not pressured.  His thought processes were linear and goal-directed.  He was alert and oriented, and his insight, judgment, and impulse control were good.  

A June 2015 VA treatment note shows that the Veteran reported he was tired due to being under a lot of stress at work.  He noted that he and his supervisor were getting along a lot better.  He reported continuing marital problems/stresses.  On examination, the Veteran was neatly dressed and adequately groomed.  He was cooperative, but appeared tired.  His mood was mildly dysthymic, and his affect was appropriate, though somewhat more narrowed.  His speech was clear, his thought processes were linear and goal-directed, and his insight, judgment, and impulse control were good.  

An August 2015 VA treatment note shows that the Veteran reported being busy at work, and he indicated he was stressed and tired.  He reported continuing marital problems.  A mental status examination was unchanged.  

A January 2016 VA treatment note shows that the Veteran reported being busy at work.  He indicated that he felt "totally stressed out at work, but things are going better at home."  He reported sleeping about four hours a night.  On examination, the Veteran was neatly dressed and adequately groomed.  He was cooperative, alert, and oriented.  There was no psychomotor agitation or slowing.  His mood was neutral, with some anxiety, and his affect was appropriate and overall supple.  His speech was clear, spontaneous, talkative, and not pressured.  His thought processes and thought content were normal, and his insight, judgment, and impulse control were good.  

A February 2016 VA treatment note shows that the Veteran was planning to adopt his three step-children.  He also reported that he remained worried about his job security/stability.  A mental status examination was unchanged.  

Analysis

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD most nearly approximates occupational and social impairment, with deficiencies in most areas, consistent with the currently assigned 70 percent rating.  The above-cited evidence reflects that since the increased rating claim was filed in March 2007, the Veteran's PTSD has primarily been manifested by depressed mood; anxiety; flattened affect; panic attacks that occur weekly or less often; chronic sleep impairment; impairment of short and long-term memory; circumstantial, circumlocutory or stereotyped speech; impaired abstract thinking; disturbances of motivation and mood; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulty establishing and maintaining effective relationships.  

Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.  Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with total occupational or social impairment, as is required for the maximum, 100 percent, disability rating.

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In this regard, there is no documentation of symptoms such as gross impairment in thought processes or communication or persistent delusions or hallucinations; in fact, the Veteran has been consistently able to actively communicate in individual therapy and during VA examinations.  His speech was routinely within normal limits during VA treatment and VA examinations, and the examiners detected no evidence of thought disorders or impaired thought processes.  Although there were a few occasions where the Veteran's speech was noted to be "pressured" or "over-productive," the vast majority of the time, the Veteran's speech was clear, relevant, and goal-oriented.  This evidence indicates that although the Veteran experiences circumstantial, circumlocutory or stereotyped speech, which are symptoms enumerated in the criteria for a 70 percent rating, he clearly does not exhibit intermittently illogical, obscure, or irrelevant speech, as contemplated by the criteria for a 100 percent rating.

Similarly, his symptoms have not been manifested by grossly inappropriate behavior or persistent danger of hurting himself or others.  Although the Board notes that the Veteran reported irritability, outbursts of anger, and a remote history of physical violence, he consistently denied any current violence or active homicidal or suicidal ideation.  To the contrary, the Board notes that the Veteran described an incident where he was confronted with physical violence at work, and he maintained control of his anger.  This evidence indicates that although the Veteran experiences impaired impulse control (such as unprovoked irritability with periods of violence), which is a symptom enumerated in the criteria for a 70 percent rating, he clearly does not exhibit a persistent danger to himself or others, as contemplated by the criteria for a 100 percent rating.

Nor does the record show symptoms such as intermittent inability to perform daily living activities, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  In this regard, the evidence of record shows that the Veteran was consistently noted as alert and oriented to person, time, and place.  He presented as well-groomed and appropriately dressed during VA treatment and during examinations.  There is no evidence, lay or medical, that the Veteran has an inability to perform activities of daily living.  To the contrary, numerous VA examiners and treatment providers have specifically noted the Veteran's ability to perform activities of daily living.  Additionally, although the Veteran has been described as having memory and concentration problems, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status, or his own name.

Further, total occupational and social impairment has not been shown.  While the record demonstrates some periods of social isolation and emotional detachment, the evidence also shows that the Veteran has maintained a marriage to his wife, has a good relationship with his sister and his step-children, and enjoys international travel.  Moreover, as discussed in detail below, the record reflects that the Veteran maintained employment during the entire appeal period, to include working as a manager supervising ten employees.  

Additionally, the Veteran was assigned GAF scores ranging from of 40 to 75, with the vast majority of the scores in the 50 to 65 range.  GAF scores from 51 to 60 indicate moderate symptoms or moderate difficulty in social or occupational functioning.  GAF scores of 41 to 50 indicate serious symptoms or any serious impairment in social or occupational functioning.  A GAF score can be probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores are reflective of moderate to serious impairment of occupational and social functioning.  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 70 percent rating.

The Board acknowledges that the VA examiners in this case assigned the Veteran GAF scores of 40, indicative of some impairment in reality testing or communication or major impairment in several areas.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a); see also Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (holding that a GAF score must be considered in light of all of the evidence of record).  

In this case, the Board notes that scores in this range do not appear to be supported by the Veteran's situation and symptomatology, inasmuch as the objective findings discussed above regarding the Veteran's symptoms do not support a finding of impairment in reality testing or total social and occupational impairment.  Moreover, contemporaneous VA treatment records reveal more moderate symptoms than reported to the VA examiners.  In this regard, although the Veteran reported to the March 2009 VA examiner that he was completely socially isolated, VA treatment records from immediately before and immediately after the March 2009 VA examination show that the Veteran reported excitement because he was planning a trip to the Philippines to marry his fiancé, whom he described as his support system.  Similarly, although the February 2013 VA examiner indicated that the Veteran "displays a severe deficit in both social and vocational functioning," a March 2013 VA treatment record shows that the Veteran denied significant social withdrawal, indicated that he had psychosocial support from friends, and reported that he was looking forward to a summer vacation in the Philippines.  Moreover, the VA psychiatrist indicated that the Veteran had "social support and he is future oriented," and that the Veteran seemed "to be coping with his problems."  Further, despite assigning a GAF score of 40, the February 2013 VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency, i.e., the level of impairment contemplated by a 50 percent rating, or moderate symptoms.  Taken together, the preponderance of the record evidence indicates that the Veteran's symptoms are, at worst, moderately-severe, which is consistent with a 70 percent rating.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Vazquez-Claudio; Mauerhan, supra

The Board has considered a staged rating, but finds that the Veteran's symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms is contemplated by a 100 percent rating.  It is also clear that the Veteran has not manifested total occupational and social impairment at any time during the claims period.  38 C.F.R. §§ 4.7, 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

B. Multiple Lipomas

While the Veteran's claim for an increased rating for lipomas was on appeal, the applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  Should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008), and revised by 77 Fed. Reg. 2,910 (January 20, 2012) ("This correction document adds a new second sentence to the applicability date paragraph, 'The old criteria will apply to applications received by VA before that date.'").  Because the current claim for an increased rating for lipomas was received in March 2007, prior to October 2008, and the Veteran has not requested review under the clarified criteria, those revisions do not apply in this case.  73 Fed. Reg. 54,708 (Sept. 23. 2008).

The Veteran argues that he is entitled to a compensable rating for lipomas because they "are painful."  See June 2009 VA Form 9.  He also purports that he had the "wrong exam on [his] lipoids twice 0%, started with one and now [he has] over 10 and [he is] in pain all the time."  See November 2010 statement.  

When reviewing the evidence of record, the Board notes that the March 2009 VA examiner merely briefly noted that there were no scars present on examination.  However, when evaluated for skin diseases other than scars, it was noted that he had a history of progressive "fatty tumors" since 2001.  He had not had any treatment for them, nor any side effects.  It was expressly noted that "[t]here is no malignant neoplasm.  They are benign.  They are lipomas.  They have urticaria.  There is no scarring or disfigurement."  The examiner noted that he had the following classical lipomas:  "one on the upper arm 1.5 cm x 0.5, one on the lower arm 1.5 x 0.5, one on the left forearm 3.5 x 2.5, one on the posterior upper arm 2.5 x 0.5, one on the right elbow 1.5 x 0.5, one on the right inner knee 1.5 x 0.5, and on the spine 1.5 x 0.5," which equates to a total of 13.75 square centimeters affected.  The final diagnosis was of "[m]ultiple lipomas, progressive."  

At the February 2013 VA examination, a diagnosis of "discoloration" was noted.  The examiner explained that the "lumps are not painful, but one of them on the right arm on inner aspect of the arm bothers him when he plays tennis."  The VA examiner explained that lipomas are not a skin condition but rather "soft tissue benign tumors."  It was further explained that "[l]ipomas are benign, not malignant, growths of soft tissue (not skin)."  The examiner also stated that the Veteran had not had any non-debilitating episodes of urticaria during the past 12 months.  Physical examination revealed a slight rash on the dorsal aspect of the Veteran's left forearm, consisting of several hypopigmented round spots/dots about 2-4 millimeter in diameter.  He also had several palpable lumps under the skin of his arms and one on the left flank, which were lipomas.  It was remarked that "[l]ipomas are subcutaneous soft tissue benign tumors, they do not cause/manifest as skin eruptions."  Upon examination for scars, it was again noted that the "Veteran does not have any scars."  

VA treatment records from February 2013 to April 2016 do not show complaints or treatment related to lipomas or any other skin condition.  During a January 2014 visit to establish care, the Veteran denied rashes or itching, and the physician noted "no active dermatoses."  Subsequent VA treatment records reflect "no bruises, rashes, lesions, or petechiae."  See July 2015 VA Treatment Record; December 2015 VA Treatment Record; February 2016 VA Treatment Record.

The Veteran's lipomas of the bilateral forearms and lumbar spine are currently rated as non-compensably disabling under Diagnostic Code 7818 for malignant skin neoplasms other than malignant melanoma, even though the examiners have stated that the lipomas are not malignant.  Here, given the benign nature of the lipomas, it is unclear why he was rated under Diagnostic Code 7818, and the Board finds that Diagnostic Code 7819, the code pertaining to benign skin neoplasms, is the most appropriate code for rating his service-connected disability.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (stating that service connection "is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a veteran may be entitled"); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (stating that the Board must provide an adequate statement of reasons or bases for its selection of a diagnostic code and explain why other diagnostic codes are not reasonably analogous).

In any event, according to either Diagnostic Code 7818 or 7819, the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800, scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  Under the applicable rating provisions for scars in effect before October 2008 (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), in order to obtain a compensable disability rating for residual scarring, the evidence must show the following:  scars, other than the head, face, or neck, that are deep or cause limited motion in an area or areas exceeding 6 square inches or 39 square centimeters (10 percent disabling under Diagnostic Code 7801); scars, other than the head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches or greater (10 percent under Diagnostic Code 7802); superficial and unstable scars (10 percent under Diagnostic Code 7803); or superficial scars that are painful upon examination (10 percent under Diagnostic Code 7804).

Turning first to the scar codes, the Board recognizes that each VA examination determined that no scars were present.  However, the Board recognizes that the Veteran's disability is being rated by analogy to the scar codes and, therefore, some flexibility is to be given the rating criteria.  For example, notwithstanding the absence of any "scar," the Board would consider the Veteran's noted "growths of soft tissue" as a condition that could be considered a "deep scar," i.e. "one associated with underlying soft tissue damage" as defined under Note (1) of Diagnostic Code 7801.  38 C.F.R. § 4.118 (2008).  Applying the applicable rating criteria, however, the affected area noted to encompass only 13.75 square centimeters, is much less than the 39 square centimeters designated for a 10 percent rating for deep scars under Diagnostic Code 7801.  Further, the lipomas did not affect the area of the head, face, or neck under Diagnostic Code 7800, and a total affected area of only 13.75 square centimeters is insufficient to establish a minimum compensable rating under Diagnostic Code 7802.  Additionally, despite the Veteran's broad assertion made in November 2010 that he was "in pain all the time," the February 2013 examination report instead indicated that "lumps are not painful, but one of them on the right arm on inner aspect of the arm bothers him when he plays tennis."  (Emphasis added).  Given the inconsistencies in the Veteran's reports of pain, the Board finds his lay assessment of "pain all the time" to lack credibility and thus probative value.  Accordingly, it cannot be said that the lipomas were unstable or painful on examination during the appeal period.  

The Board has also considered other potentially applicable diagnostic codes, particularly for "urticaria," also known as "hives," which is defined as "a vascular reaction in the upper dermis."  Dorland's Illustrated Medical Dictionary 2011 (32d ed. 2012).  This disability that was noted to be present on examination in March 2009 is a disability rated under Diagnostic Code 7825.  38 C.F.R. § 4.118 (2008).  Under Diagnostic Code 7825, entitlement to a 10 percent disability rating for urticaria is warranted in cases involving "[r]ecurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics;" a 30 percent disability rating is warranted in cases where there are "[r]ecurrent debilitating episodes occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control;" and a 60 percent disability rating is warranted where there are "[r]ecurrent debilitating episodes occurring at least four times during the past-12 month period despite continuous immunosuppressive therapy."  Id.  The March 2009 VA examination report noted simply that "[t]hey have urticaria," which seemed to be referring directly to the lipomas.  The February 2013 VA examiner, however, explained that the rash demonstrated was unrelated to the lipomas.  Service connection is not in effect for a skin rash.  Indeed, the Veteran was previously denied service connection for a skin rash in the November 2007 rating decision on appeal, the denial of which he did not perfect an appeal.  

Finally, the Board has also considered whether the Veteran's multiple lipomas should be assigned a separate rating for any resulting limitation of function, which would be rated on limitation of function of the affected part.  Here, notwithstanding the Veteran's complaint of the lipoma located on the right inner aspect of his arm being bothersome during tennis, he has not alleged, nor does the evidence indicate, that the lipoma actually caused a limitation of function of his arm.  Thus, the evidence does not establish functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nor has it been established here, even if the right arm lipoma was "bothersome" when he played tennis, that the Veteran experienced painful motion of any particular joint so as to warranted a compensable rating under 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered his contentions and assertions that his lipoma disability is of such severity so as to warrant a compensable rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this case, the Veteran is competent to report symptoms, such as pain, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As explained above, however, his statements of continuous pain are inconsistent with February 2013 VA examination report findings, where it was expressly noted that the lipomas were not painful but bothersome when playing tennis, and the other reported symptoms of size and location of the lipomas do not support the assignment of a higher rating.

Accordingly, upon weighing the probative evidence, the Board finds that the evidence of record shows that the Veteran's symptoms do not meet the criteria for a compensable rating under any of the relevant diagnostic codes.  The Board has further considered the severity of the symptoms throughout the pertinent period on appeal and finds that the assignment of different ratings for different periods of time is not warranted, as symptoms have not more nearly approximated the criteria for even the minimum compensable rating.  As such, the appeal is denied.

III. TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

For the entire period on appeal, the Veteran has been service-connected for PTSD, rated as 70 percent disabling, and lipomas, rated as noncompensable.  He thus meets the schedular requirements for a TDIU.  Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).

As discussed in detail above, there is no dispute that the Veteran's service-connected PTSD impacted his occupational functioning during the pendency of this appeal.  Indeed, the Board observes that the Veteran's 70 percent disability rating for PTSD, in and of itself, demonstrates significant impairment in occupational functioning. 

However, for the Veteran to prevail on a claim for TDIU, the record must reflect that the Veteran is precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  Substantially gainful employment is work which is more than marginal, which permits the individual to earn a "living wage."  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.

In the present case, while it is clear that the Veteran's service-connected PTSD affected his occupational functioning, the evidence also reflects that the Veteran has been gainfully employed throughout the pendency of this appeal.  In this regard, the record shows that the Veteran has been employed by the Department of Defense in the field of computer security for the entire appeal period.  VA treatment records as recent as March 2016 reflect that the Veteran was still employed in that capacity.  The Board acknowledges that the Veteran was placed on administrative leave from 2007 to 2009 after his security clearance was suspended due to a DUI.  However, the record shows that he was on paid leave during that time.  As noted above, substantially gainful employment is "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the [V]eteran actually works."  Faust, supra. 

The Veteran has not provided evidence that he lost his job, or that his occupation was not substantially gainful.  Indeed, although the AOJ sent him a VA Form 21-8940 to complete and return in support of his claim for TDIU, the Veteran has not returned the form or otherwise provided the requested information.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, it is the Veteran's responsibility to present and support a claim for benefits.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 

The Board finds that the Veteran's actual employment in a substantially gainful occupation is prima facie evidence of employability.  See Faust v. West, 13 Vet. App. 342 (2000) (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1)).  The Board acknowledges the medical and lay evidence that the Veteran's service-connected PTSD impacts his occupational functioning.  However, to the extent there is a negative impact, it has not precluded the Veteran from maintaining employment.  Moreover, insofar as the Veteran's service-connected disabilities have an effect on his occupational functioning, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  

Without evidence to substantiate that the Veteran is currently unemployed, or that the Veteran's current employment is not substantially gainful, the Board finds that the criteria for TDIU are not met in this case.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 70 percent for PTSD is denied.

A compensable rating for multiple lipomas is denied.

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


